Title: To Thomas Jefferson from William Duane, 18 October 1802
From: Duane, William
To: Jefferson, Thomas


          
            Sir,
            Frankford, Octr. 18, 1802
          
          The bustle attendant on our election affairs here will I hope excuse the delay of three days since the receipt of your letter. Upon the receipt of the Instructions concerning the Books from London and Paris, I immediately addressed the originals to Messrs Johnson in London and Pougens in Paris, with Duplicates of each in my hand writing to Mr Erving and Mr. Short—directing the Booksellers to call on those Gentlemen. I fear the removal of Mr Short may retard the business at Paris; the business in London is in a fair train as I have had a letter from my correspondent there, within the present month. I shall take the first occasion that presents itself to address Mr Pougens again; tho’ I have no doubt that from your note, independent of the confidence which he has already manifested in me that the order will be duly executed, even if he should not have thought it advisable to apply to Mr Livingston.
          Our elections in Pennsylvania generally are as they ought to be. Some unhappy misunderstandings have secretly existed which alarmed many and portended some injurious consequences. The evil has, however, been in this county & the City completely checked; tho at the expence of a good man’s feelings. I mean Dr. Logan. No man esteems him more than I do, but he was the true instigator of the late divisions in the county, and I am afraid it may yet come to an unpleasant issue. I have kept his name out of View, but I had written evidence of his being the cause of the dissention; the consequences if not thwarted might have been fatal throughout the State.
          The jealousy among the principal republicans here requires a most vigilant attention. Unfortunately while I am endeavoring to check it, I am exciting the ill will of men whom I love, merely because I do not suffer myself to be led aside from a great public interest to the views of one or another individual.
          The following is an outline of our leading men’s dispossitions towards each other—and these five may be said to hold the principal weight
          
            
              1
              Mr. Dallas—
              offended with 2, unreservedly opposed to 4,—cold to 3 & 5
            
            
              2
              Dr Logan—
              violently hostile to 1; Do. 3 & 5; good understanding with 4
            
            
              3
              Dr Leib—
              Hostile to 2;—familiar with 1 & 4; common cause with 5.
            
            
              4
              Mr Cox—
              Estranged but willing to be friends with 1; friends with 2; familiar and friendly with 3 and 5
            
            
              5
              Mr Muhlenburg—
              Friendly with all—but displeased with 2; and rather distant than familiar with 4
            
          
          I am sorry to say that no actual cause of jealousy exists with foundation between them, but what is wholly political. Each of them in one way or another considers his neighbor a rival!—And the loss of any one of them would be to us a very serious evil. The Judiciary business had nearly destroyed Mr. Dallas, the late Address has I think removed a great portion of the odium of that measure. Dr. Logan looks to the governmental chair at the next election; but I fear his attacks upon Mr Dallas and Dr Leib, will shut him out from every hope of that kind. Indeed No. 1, 3 & 4. are the truly efficient men with us. Dr. Logan without the aid of the rest could do nothing; Mr Muhlenburg by his strength of character & influence among the Germans possess a great weight—and this Leib shares with him; but Mr Dallas and Mr. Coxe who are the most capable men as writers, possess severally a great influence in the city & county—It were much to be wished they could be reconciled; for obvious reasons. The next two years will require all our strength of talents and activity—and Mr Burr I make no doubt is laboring to assail every man’s passions who he may conceive of weight, or likely to go into the erection of a third party—
          From the rising young men we have not much to expect; Mr Dickerson is the only one who is decidedly republican that displays talents. In the late County discussions he has been silent, knowing the interest wh[ich] his friend Dr Logan took in the affair. Young Mr. Sergeant the Commissioner of Bankrupts, associates wholly with the hostile party and barely says he is a republican; he possesses talents, but they are of no public use, but in his law pursuits; young Richard Bache (Benjns. younger brother) possesses talents but he is yet a student with Mr Dallas; there are about four other young men lawyers who do not display any capacity for public affairs. The Value of such men as Mr Dallas & Mr Coxe, and Mr Dickerson is not to be lightly estimated, considering that all the lawyers at the bar here are men of much weight as members of society & property and as they threaten to bring out unprecedented efforts against the next presidential election.
          Sitgreaves will not succeed in Montgomery:—Conrad a stupid intriguing mercenary of no sound political principle will be the member—to the exclusion of a man of worth and talents, Mr Boileau. However Conrad cannot do harm.
          I had written some time since a very long letter soliciting some hints to enable me to repel the monstrous calumnies of a wretch that deserves Not to be named—I was fearful of sending it directly—and delayed it until I gladly perceived the public resentment was roused against the Calumniator—Should there be any facts which may be used to throw the villainous aspersions into a still more odious light, I should wish to have them—I however propose about the close of this month to go to Washington City to look after my business there, as I find my clerk has been ill and the office wholly unemployed.
          The adverse party here now say they mean to give up further contest, and to look on until they find us so effectually divided as to be enabled to step in and decide by joining the party which will enter into their views. This was expressed by Jacob Shoemaker an influential Quaker in Philadelphia who acted as one of the Inspectors of the Election.
          I am, Sir, with the greatest respect your obliged & faithful Sert
          
            Wm Duane
          
        